Opinion by
Judge Lewis :
The evidence shows that the house from which the wheat was taken was used for storing grain and other things, and falls within the description of outhouse in the section of the General Statutes under which the indictment was found.
This court has no right to reverse for an error in overruling the motion for a new trial on the ground of newly discovered evidence.
There is no error occurring at the trial and excepted to,, shown by the record, and the jury being the sole judges of the facts, the verdict in this case can not be disturbed for want of evidence to sustain it.
Judgment affirmed.